 

PREPAYMENT AGREEMENT

 

THIS PREPAYMENT AGREEMENT (this “Agreement”), dated as of September 13, JQ1. is
made by and among Quest Solution, Inc., Quest Marketing, Inc., Quest Exchange
Ltd. (collectively, “Quest”) and ScanSource, Inc., a South Carolina corporation,
on behalf of itself and its subsidiaries and affiliates (collectively,
“ScanSource”), and, in consideration of the mutual covenants herein contained
and benefits to be derived herefrom.

 

RECITALS

 

A. ScanSource has, from time to time, extended trade and other credit to Quest;

 

B. Quest and ScanSource have entered into that certain Restated Trade Credit
Extension Letter dated as of July 1, 2016 (together with any amendments thereto,
the “Trade Credit Extension Letter”); and

 

C. Quest has requested that ScanSource continue to extend trade and other credit
to Quest pursuant to the Trade Credit Extension Letter, Transaction Documents
(as defined in the US Promissory Note dated as of July 1, 2016, as amended), and
this Agreement, subject to the terms and conditions of the Trade Credit
Extension Letter, US Promissory Note, and this Agreement.

 

NOW, THEREFORE, in consideration of the promises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used but not otherwise defined herein have
the respective meanings given to them in the Trade Credit Extension Letter.

 

2. Acknowledgement and Incorporation by Reference of Recitals. Quest
acknowledges and agrees that the Recitals set forth herein are true and correct
statements of fact, are incorporated herein, and form a substantive part of this
Agreement.

 

3. Agreement Regarding Prepayment. On or before September 28, 2018, Quest shall
prepay the obligations evidenced by the US Promissory Note in an amount equal to
the greater of (i) One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00), and (ii) an amount equal to 50% of the increase of any
commitments to advance funds in favor of Quest under any existing or future
revolving credit facilities or factoring facilities above Five Million and
00/100 Dollars ($5,000,000.00). Any such prepayment shall be applied to the
outstanding principal amount of the US Promissory Note and shall reduce the
amount of each principal installment due hereunder in the inverse order of
maturity. Quest shall not incur indebtedness in excess of Eight Million and
00/100 Dollars ($8,000,000.00) under or in connection with any existing or
future revolving credit facilities or factoring facilities.

 

4. Representations and Warranties. To induce ScanSource to enter into this
Agreement, Quest hereby represents and warrants to ScanSource that (a) the
execution, delivery and performance of this Agreement have been authorized by
all requisite corporate or limited liability company action (as applicable) on
the part of Quest and will not violate the certificate of incorporation or
formation (as applicable), bylaws or limited liability company agreement (as
applicable) or other applicable organization or governing documents of Quest;
(b) this Agreement constitutes the legal, valid and binding obligation of Quest,
enforceable against Quest in accordance with its terms except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law); (c) the representations and warranties
contained in the Trade Credit Extension Letter are true and correct in all
material respects on and as of the date hereof as though made on and as of such
date, except to the extent that such representations and warranties relate to an
earlier date in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date; and
(d) no Default or Event of Default under the Trade Credit Extension Letter or
any related document has occurred and is continuing.

 



 

 



 

5. Release of Claims. Quest acknowledges and agrees that (i) ScanSource has at
all times acted in good faith with respect to the Trade Credit Extension Letter
and any other matter, (ii) ScanSource has not exercised any control over the
business affairs of Quest, and (iii) Quest has no claims against ScanSource,
whether for actions taken or not taken. To the extent that Quest may have any
such claim, defense, setoff or counterclaim or any other recoupments, Quest
releases and forever discharges each of ScanSource and its present and former
affiliates and subsidiaries, predecessors in interest, present and former
officers, agents, directors, attorneys and employees, and the respective heirs,
executors, successors and assigns of all of the foregoing, whether past, present
or future (collectively with ScanSource, the “ScanSource Affiliates”) of and
from any and all manner of action and actions, cause and causes of action,
suits, rights, debts, torts, controversies, damages, judgments, executions,
recoupments, claims and demands whatsoever, asserted or unasserted, in law or in
equity which, against any ScanSource Affiliate, Quest ever had or now has by
reason of any matter, cause, causes or thing whatsoever, including, without
limitation, any presently existing claim, recoupment, or defense, whether or not
presently suspected, contemplated or anticipated.

 

6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7. No Third Party Beneficiaries. Other than ScanSource’s subsidiaries and
affiliates, there shall be no third party beneficiaries to this Agreement.

 

8. Transaction Document. This Agreement is a “Transaction Document” as such term
is defined in the US Promissory Note.

 

9. Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile or PDF, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 



[Signature Page Follows]





 



 2 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.



 



  QUEST SOLUTION, INC.         By : /s/ Shai Shalom Lustgarten   Name: Shai
Shalom Lustgarten   Title: Chief Executive Officer         QUEST MARKETING, INC.
        By : /s/ Shai Shalom Lustgarten   Name: Shai Shalom Lustgarten   Title:
Chief Executive Officer         QUEST EXCHANGE LTD.         By : /s/ Shai Shalom
Lustgarten   Name: Shai Shalom Lustgarten   Title: Chief Executive Officer      
  SCANSOURCE, INC.         By: /s/ Cleveland McBeth   Name: Cleveland McBeth,
Jr.   Title: Vice President, Worldwide Reseller Financial Services

 



[Prepayment Agreement]

 



 

 

 

